Citation Nr: 0626625	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from November 1964 
to November 1968.  In addition, he had subsequent reserve 
service, including from May to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

Previously, in November 2005, the Board remanded the 
veteran's TDIU claim to the RO for further evidentiary 
development and compliance with due process requirements.  In 
particular, the Board noted that the veteran had raised 
issues of entitlement to service connection for a back 
disability and entitlement to a compensable disability rating 
for service-connected bilateral high frequency sensorineural 
hearing loss and that these claims were inextricably 
intertwined with the TDIU issue on appeal.  As such, the 
Board asked the RO to adjudicate these service connection and 
increased (compensable) rating claims prior to 
re-adjudicating the TDIU issue.  

Additionally, the Board instructed the RO to accord the 
veteran VA examinations relevant to his back and hearing loss 
claims.  In pertinent part, the Board asked that, if the 
examiner who conducted the evaluation of the veteran's spine 
determined that the veteran has a diagnosed a back disability 
that is at least as likely as not, or more than likely, 
associated with his military service, the examiner should 
then render an opinion as to the effect that such a disorder 
has on the veteran's ability to procure, and to maintain, 
gainful employment.  The Board also asked this same examiner 
to express an opinion as to the effect of the veteran's 
service-connected status post right hip fracture disability 
on his ability to procure, and to maintain, gainful 
employment.  

Further review of the claims folder indicates that, in 
December 2005, the veteran underwent a VA spine examination.  
Following a review of the claims folder, an interview with 
the veteran, and a physical examination of his spine and 
right hip, the examiner diagnosed chronic mild lumbar disc 
derangement at the L5-S1 level without lumbar radiculopathy 
as well as status post open reduction and internal fixation 
of a closed displaced subtrochanteric fracture of the right 
femur.  Significantly, however, the examiner did not provide 
the requested opinions regarding the effect of the veteran's 
diagnosed back and right hip disabilities on his 
employability.  

Also in the November 2005 remand, the Board asked the 
audiologist who conducted the audiological examination to 
express an opinion as to the effect that the veteran's 
service-connected bilateral high frequency sensorineural 
hearing loss has on his ability to procure, and to maintain, 
gainful employment.  In December 2005, the veteran was 
accorded a VA audiological evaluation.  Following a review of 
the claims folder, an interview with the veteran, and an 
audiological evaluation, the examiner diagnosed sensorineural 
hearing loss which was normal to severe in the right ear and 
normal to moderately severe in the left ear.  The audiologist 
acknowledged the request for an opinion regarding the effect 
of the veteran's hearing loss on his employability.  However, 
the audiologist explained that she was unable to comply with 
the request because "[d]etermining general employability is 
not within the scope of practice for audiologists."  
Instead, the examining audiologist noted that the "opinion 
is referred to a physician."  No such opinion (from a 
doctor) is included in the claims folder.  

Pursuant to the Board's November 2005 remand, copies of 
private medical records were obtained and associated with the 
veteran's claims folder.  Specifically, these reports reflect 
treatment that the veteran received for various disabilities 
between August and November 2005.  Importantly, however, 
neither these newly-received records, nor medical reports 
previously associated with the veteran's claims folder, 
include medical opinions regarding the effect of the 
veteran's service-connected low back, right hip, and hearing 
loss disabilities on his employability.  (A February 2006 
rating action granted service connection for chronic mild 
lumbar degenerative disc disease at the L5-S1 level without 
radiculopathy and awarded a 10 percent evaluation to this 
disability, effective from May 2005.  According to the 
February 2006 determination, which is the most recent rating 
action included in the claims folder, the veteran's 
service-connected status post right hip fracture and 
bilateral high frequency sensorineural hearing loss remain 
evaluated as 10 percent and noncompensably disabling, 
respectively.)  

The Board sincerely regrets the additional delay that will 
result from a second remand of the veteran's TDIU claim.  
However, the Board cannot ignore the lack of compliance with 
the prior remand directives.  Consequently, a second remand 
is necessary to ensure that the veteran is accorded full 
compliance with the statutory duty to assist.  38 U.S.C.A. 
§ 5103A.  See also Stegall v. West, 11 Vet. App. 268, 271 
(1998) (which finds that, as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should refer the veteran's 
claims folder to the examiner who 
conducted the December 2005 VA spine 
examination, if he/she is available.  The 
examiner should once again review the 
claims folder, including the report of the 
December 2005 VA spine examination.  The 
examiner should then render an opinion as 
to the effect of the veteran's 
service-connected chronic mild lumbar 
degenerative disc disease at the L5-S1 
level without radiculopathy on his ability 
to procure, and to maintain, gainful 
employment.  In addition, the examiner 
should express an opinion as to the effect 
of the veteran's service-connected status 
post right hip fracture disability on his 
ability to procure, and to maintain, 
gainful employment.  

If this examiner is not available, the 
veteran should be scheduled for another VA 
orthopedic examination by an examiner who 
has access to, and an opportunity to 
review, the claims folder.  The examiner 
should be asked to render the 
above-requested opinions.  

2.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
accorded an examination by a physician 
specializing in ears, nose, and throat 
disorders to determine the effect of the 
veteran's service-connected bilateral high 
frequency sensorineural hearing loss on 
his employability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent pathology, which is found on 
examination, should be noted in the report 
of the evaluation.  The examiner should 
express an opinion as to the effect that 
the veteran's service-connected bilateral 
high frequency sensorineural hearing loss 
has on his ability to procure, and to 
maintain, gainful employment.  

3.  The AMC should then re-adjudicate the 
issue of entitlement to a total disability 
rating based on individual 
unemployability.  If the decision remains 
in any way adverse to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



